DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
                                            Claim Interpretation
                             The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

3.  Claim limitations  “an acquisition unit configured;  an evaluation value determination unit configured to,  a threshold value determination unit configured to;  a determination unit configured to and a control unit configured to ;” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder, an acquisition unit; an evaluation value determination unit; a threshold value determination unit; a determination unit and a control unit,  coupled with functional language “configured to—“.

4.  Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 -14 ,  has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
However, the written description fails to clearly link or associate the above disclosed structures,  an acquisition unit; an evaluation value determination unit; a threshold value determination unit; a determination unit and control unit, including a program required to be executed by the above structure to perform the claimed function. Thus the examiner issues the following 112 (b) and 112 (a) rejection.

                                                                    Claim Rejections - 35 USC § 112
                                                       The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



5.  claims 1 -12 and 14  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The written description fails to clearly link or associate the above disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make 
6.  Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure must show with reasonable clarity to those skilled in the art that applicant was in possession of the invention as claimed. Possession is shown by describing the claimed invention with all of its limitations. For example, a mere restatement of the function in the specification without more description of the means that accomplish the function would likely fail to provide adequate written description under section § 112(a) for a § 112(f) limitation. 
                                       To overcome the rejection Applicant may:
 (a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or 
(b) Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or

(c) State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01 (o) and 2181.


Allowable Subject Matter
7. Claims [1-14] are allowed.
8. The following is a statement of reasons for the indication of allowable subject matter:  
 Re Claims [1 and 13] none of the prior arts on the record teaches or reasonably suggests:.A radiation detection apparatus comprising: a threshold value determination unit configured to determine a threshold value based not on the evaluation value but on the second signal; and a determination unit configured to determine, based on comparison between the evaluation value and the threshold value, whether the pixel array is being irradiated with radiation; in conjunction with the other limitation of the claim.
 Claims 2-12 are allowed due to their direct or indirect dependency on claim 1.
 
Re Claims [14] none of the prior arts on the record teaches or reasonably suggests: A radiation detection apparatus comprising: determining a threshold value based not on the evaluation value but on the second signal, and determining, based on comparison between the evaluation value and the threshold value, whether the pixel array is being irradiated with radiation; in conjunction with the other limitation of the claim.
                           9.    The following are the closest prior arts found:
 The reference to Iwashita (US. 2016/0370225) discloses:  As shown in FIG. 10, S represents a sampled detection signal from the detector 103 which is correlated with the bias current flowing in the bias line Bs when the switch SW of the pixel PIX becomes electrically conductive. Additionally, N represents a sampled detection signal from the detector 103 which is correlated with the bias current flowing in the bias line Bs at the time when the switch SW becomes non-conductive. External noise can be removed by removing the difference between S and N. Since external noise varies with the lapse of time, however, it is preferable to use S and N sampled at times that are close to each other. That is, letting X(y) be a sample value (radiation information) in which external noise has been removed, X(y) can be given by:  X(y)=S(y)-[N(y)+N(y-1)]/2 (7). In ¶ 0077.

The reference to Iwashita (US. 2016/0370225) discloses:  Kosuge (US. 2018/0095181) discloses: FIG. 2 illustrates an example of a configuration of the radiation detecting panel 212. The radiation detecting panel 212 includes a pixel array 112. The pixel array 112 includes a plurality of pixels PIX and a plurality of column signal lines Sig (Sig1, Sig2, Sig3). The plurality of pixels PIX is arranged in a matrix to detect radiation. In FIG. 2, the pixel array 112 includes 3-row.times.3-column of pixels PIX for the sake of simplicity. In practice, a larger number of the pixels PIX can be arrayed. In one example, the radiation detecting panel 212 can have a size of 17 inches with approximately 3000-row.times.approximately 3000-column of pixels PIX. In ¶0020.
                                                                 Conclusion
10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094.  The examiner can normally be reached on 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED A BERHAN/Primary Examiner, Art Unit 2698